DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1. (Amended) A computer-based system comprising a memory storing computer instructions which, when executed by one or more processors, cause the one or more processors to perform: 
determining, by a synchronization system, whether report data has been received by the synchronization system from an asset management system over one or more computer networks; 
wherein the asset management system provides reservation services to customers by leasing, renting or sharing one or more assets that the customers retrieve from one or more intelligent lockers; 
wherein the synchronization system is configured to manage at least the asset management system; 
wherein the report data indicates an issue with an asset, of the one or more assets, stored in a locker of the one or more intelligent lockers; 
in response to determining that report data has been received by the synchronization system from the asset management system: 
converting the report data into manager report data that is in a format that a manager of the synchronization system can process; 
storing the  manager report data in a database in the format that the manager of the synchronization system can process; 
parsing, by the synchronization system, the manager report data to determine one or more keywords that indicate the issue, with the asset, of the one or more assets, stored in the locker of the one or more intelligent lockers, reported in the manager report data received from the asset management system; 
based on the one or more keywords, determining whether one or more instructions are available for handling the issue indicated by the one or more keywords; 
in response to determining that one or more instructions are available for handling the issue: 
obtaining the one or more instructions by the synchronization system; 
automatically generating, by the synchronization system, one or more messages and including the one or more instructions for handling the issue indicated by the one or more keywords in the one or more messages; and 
automatically transmitting the one or more messages from the synchronization system to a plurality of work order management systems over one or more computer networks so that each of the work order management systems has access to the manager report data and the one or more messages, generates a work order based on the one or more instructions, included in the one or more messages, and automatically dispatches the work order, over the one or more computer networks, to a service provider system, of service provider systems, to cause the service provider system to send the work order to a technician to resolve the issue, with the asset, of the one or more assets, stored in the locker of the one or more intelligent lockers, reported by the asset management system; 
wherein the asset management system, the synchronization system, each of the work order management systems and each the service provider systems are separate computer systems.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly render obvious the limitations of the claims. Traka NPL teaches intelligent lockers with fault logging of assets and general integration with third party systems, but fails to teach the claimed data conversion steps, fault logging keyword tracking with repair instruction processes, and the specific implementation of wherein the asset management system, the synchronization system, each of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624